Title: To James Madison from Peter Stirling, 28 May 1802 (Abstract)
From: Stirling, Peter
To: Madison, James


28 May 1802, Barcelona. Transmits a copy of his last letter, dated 29 Apr., “being moved for general good and have to add that Scrupolous precautions are taken here to avoyd an introduction [of disease]. It is Said … that the infection is So pestiferous in Oran that great numbers are Swept off Dayly.… I likewise understand that the French Nation are going to be So Cautious as not to admitt into their Ports any Vessell from oran or its Neighbourhood. For the present perfect Health is enjoyed in Spain.” Reports that he intervened with the superior court of Barcelona on behalf of the schooner Polly of Boston, Capt. H. H. May, and received the enclosed answer.
 

   
   RC and enclosure (DNA: RG 59, CD, Barcelona, vol. 1). RC 2 pp.



   
   Stirling enclosed a document (1 p.; in Spanish, with English translation on verso) headed, “In assembly of the 11th. of may 1802.” It ordered a thirty-day quarantine for Capt. Henry May’s ship; “he could not be admitted with only 15. Days quarantine, as he was told on his first arrival, he Should perform; as during those, orders were received, to oblige Such Ships to a Strict quarantine that had Some touch, or Comunication with Some other, coming from the Coast of Africa.”



   
   A full transcription of this document has been added to the digital edition.

